782 N.W.2d 506 (2010)
John SHIVERS, Plaintiff-Appellee and Cross-Appellant,
v.
Susan SCHMIEGE, M.D. and Valley Anesthesia PC, Defendant-Appellants and Cross-Appellees, and
St. Mary's Medical Center of Saginaw Inc., d/b/a St. Mary's Medical Center and Bepineedu Maganti, Defendants.
Docket No. 139972. COA No. 284635.
Supreme Court of Michigan.
June 3, 2010.

Order
On order of the Court, the application for leave to appeal the September 29, 2009 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant *507 are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J. and MICHAEL F. CAVANAGH and HATHAWAY, JJ., would grant application for leave to appeal as cross-appellant.